UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1311


MOISES ANTONIO REYES,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   August 24, 2011            Decided:   September 19, 2011


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron R. Caruso, ABOD & CARUSO, LLC, Rockville, Maryland, for
Petitioner.    Tony West, Assistant Attorney General, David V.
Bernal,   Assistant   Director,   Jesse M.  Bless,   Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Moises    Antonio     Reyes,     a    native       and     citizen     of    El

Salvador,    petitions     for    review     of   an   order      of    the    Board     of

Immigration    Appeals      (“Board”)      denying     his       motion       to   reopen

immigration proceedings.            We have reviewed the record and the

Board’s   order      and   find   that     the    Board        did     not    abuse     its

discretion    in   denying    the    motion.       See     8    C.F.R.       § 1003.2(a)

(2011) (setting forth standard of review).                     Accordingly, we deny

the petition for review for the reasons stated by the Board.

See In re: Reyes (B.I.A. Mar. 3, 2011).                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       PETITION DENIED




                                         2